In re Williams, David; — Defendant; Applying for Supervisory and/or Remedial *745Writs, Parish of Jefferson, Second Parish Court For The Parish Of Jefferson, Nos. S-626745 & S-654484.
Writ granted; case remanded. If it has not done so already, the Second Parish Court is ordered to appoint counsel and hold a hearing at which it will determine whether pending charges against relator should be quashed as having prescribed. La.C.Cr.P. art. 572; La.C.Cr.P. art. 578. If the court grants the motion to quash, it shall order any detainers generated by the charges removed.